Exhibit 10.29

September 24, 2002

Mr. Jason Kellerman
c/o LookSmart, Ltd.
625 Second Street
San Francisco, CA  94107

Dear Jason:

          I am pleased to offer you a new position with LookSmart, Ltd. (the
“Company”).  This letter confirms our offer and sets out the specified details
of employment.  Other terms required to be observed by law also apply.

          Your position will be Chief Executive Officer.  In this position you
will be reporting directly to the board of directors of the Company (the
“Board”), and will have such duties as the Board reasonably may from time to
time prescribe consistent with your position as Chief Executive Officer. 

          Your start date in this new position will be October 1, 2002 (the
“Commencement Date”).  As of the Commencement Date, you will relinquish your
title as Chief Operating Officer of the Company.

          Your base compensation as of the Commencement Date will be US$300,000
per annum, which will be subject to applicable tax and other withholdings and
paid in accordance with Company payroll practices.  Your base compensation will
be reviewed at least annually.  In addition, your incentive compensation at 100%
of “plan” will be $150,000; for partial performance against plan and for
performance in excess of plan, the incentive compensation will be scaled
pursuant to such formula as the Compensation Committee of the Board may
establish from time to time.  Earned incentive compensation will be paid on a
semi-annual basis (April 1 and October 1), based on your achievement of approved
semi-annual performance targets that are mutually developed by the two of us,
and reviewed and approved by the Compensation Committee. 

          In your new position, you will continue to be eligible to participate
in the Company’s benefits package.  The effective date of your coverage will be
your original date of hire.  In addition, you will continue to be eligible to
participate in the Company’s 401(k) Plan.  In the current Plan, the Company will
match your contribution dollar for dollar up to 5%.  You will also continue to
be eligible to participate in the Company’s Employee Stock Purchase Plan, which
allows employees to purchase Company stock at a discount.  You should note that
the Company may modify salaries and benefits from time to time, as it deems
necessary.

          As an employee of the Company, you are entitled to vacation, holiday,
sick and funeral leave.  Current policy consists of fifteen (15) days per annum
vacation leave, twelve (12) holidays, two (2) floating holidays, eight (8) days
per annum sick leave (additional leave at the Board’s discretion) and two (2)
days funeral leave.






--------------------------------------------------------------------------------

Mr. Jason Kellerman
September 24, 2002
Page 2

Stock Options

          As described herein, you will also receive additional nonqualified
stock options for 3,500,000 shares of the Company’s common stock (the “Option
Shares”).  The Option Shares will be granted to you in three installments as
follows:  (1) 1,500,000 shares on or about October 1, 2002; (2) 1,500,000 shares
at the first meeting of the Compensation Committee in 2003 to be held not later
than January 22, 2003; and (3) 500,000 shares at the first meeting of the
Compensation Committee in 2004.  The exercise price for your Option Shares will
be the closing price of the Company’s common stock as quoted on the Nasdaq
National Market on the trading day prior to the approval of your grant.  The
first installment of the Option Shares will vest over a period of five years,
1/60th per month, commencing on the Commencement Date (the “Vesting Commencement
Date”).  The vesting of the second and third installments will be over a period
of five years, 1/60th per month, and will be adjusted to begin as of the Vesting
Commencement Date.  Such Option Shares will be subject to the terms and
conditions of the Company’s Stock Option Plan and the applicable Stock Option
Agreement, such agreement to be consistent with the terms outlined in this
letter.  If any of the Option Shares are not granted for any reason as described
above, the vesting of the Option Shares that have been granted will be adjusted
so that the number of issued, vested options will reflect the number of vested
options that would have existed had the option grants been made as described
above.  To the extent vesting is so adjusted, such adjustment will offset on a
share for share basis the Company’s obligation to issue new options. 

At-Will Employment

          You should be aware that your employment with the Company is for no
specified period and constitutes “at-will” employment.  As a result, you are
free to resign at any time for any reason or no reason; similarly the Company is
free to terminate its employment relationship with you at any time, with or
without cause, and with or without notice.

Severance

          If you are terminated without “cause” or voluntarily resign for “good
reason” (each as defined below), the Company will provide you with a severance
package consisting of: (a) 100% of your then current annual base salary, and one
hundred percent (100%) of your annual incentive compensation at plan, payable in
one lump sum within five (5) business days after the date of termination, (b)
700,000 of the unvested Option Shares held by you on the date of termination
shall vest and become immediately exercisable, such vesting to occur from the
unvested Option Shares granted to you on or about October 1, 2002, and any
remainder from the successive grants of the Option Shares, vesting the earliest
grants first, and (c) one (1) year of continued benefits coverage from the date
of termination; provided however, that such benefits coverage will terminate in
less than one year if during such time you accept other employment that provides
benefits.  In addition, if you are terminated without “cause” or voluntarily
resign for “good reason”, then the time during which you may exercise your
Option Shares will be extended to a date which is twenty-four (24) months
following the date of such termination.

          Solely for purposes of the severance provisions herein, and the
provisions regarding accelerated vesting below, “cause” shall mean that you:






--------------------------------------------------------------------------------

Mr. Jason Kellerman
September 24, 2002
Page 3

 

•

are convicted of, or plead nolo contendere to, any felony or other offense
involving moral turpitude or any crime related to your employment, or commit any
willful and knowing act of personal dishonesty resulting in personal enrichment
from your relationship with the Company or any subsidiary or affiliate or which
is otherwise detrimental to the Company in any material respect;

 

 

 

 

•

fail to perform your duties to the Company in good faith and to the best of your
ability after notice to you and 30 days’ opportunity to cure such failure;

 

 

 

 

•

willfully disregard or fail to follow reasonable instructions or material duties
assigned from the Board to do any legal act related to the Company’s business
after notice to you and 10 days’ opportunity to cure such conduct;

 

 

 

 

•

exhibit habitual drunkenness or engage in substance abuse which in any way
materially affects your ability to perform your duties and obligations to the
Company; or

 

 

 

 

•

commit any material violation of any state or federal law relating to the
workplace environment.

          Solely for purposes of the severance provisions herein, and the
provisions regarding accelerated vesting below, “good reason” shall mean that
you voluntarily cease employment with the Company due to (i) a significant
change or reduction in your job duties, responsibilities or authority or a
reduction in your base cash compensation or bonus opportunity of more than 10%,
or (ii) a change in your job location of more than 50 miles from its location as
of the date hereof (or such subsequent location as you approve in writing) in
connection with a Change in Control (as defined below).

Accelerated Vesting

          As used in this agreement, “Change of Control” shall mean the sale of
all or substantially all of the assets of the Company, or the acquisition of the
Company by another entity by means of consolidation, merger, tender offer or new
issuance of shares (other than pursuant to an employee stock option plan or any
other employee benefit plan) pursuant to which the then current stockholders of
the Company shall hold less than fifty percent (50%) of the voting power of the
surviving corporation; provided, however, that a reincorporation of the Company
in another jurisdiction shall not constitute a “Change of Control.”

          If, during the term of your employment there occurs a Change of
Control, then, on the effective date of such Change of Control, 1,750,000
(including all of the unvested Option Shares granted to you on or about October
1, 2002, and the remainder from the successive grants of the Option Shares,
vesting the earliest grants first) of the unvested Option Shares (and fifty
percent (50%) of other stock option awards granted to you unless such award
indicates otherwise) held by you on the date of such Change of Control shall
vest and become immediately exercisable.  If there is a Change of Control and
you voluntarily resign without “good reason”, then the time during which you may
exercise your Option Shares will be extended to a date which is twelve (12)
months following the date of such resignation.  If following such Change of
Control (1) you are terminated without “cause” by the surviving corporation, or
(2) you voluntarily resign for






--------------------------------------------------------------------------------

Mr. Jason Kellerman
September 24, 2002
Page 4

“good reason” (the occurrence of either (1) or (2) following a Change of
Control, a “Double Trigger Event”), then all of your remaining unvested Option
Shares shall vest and become immediately exercisable.  If your employment is
terminated without “cause” within forty-five (45) days before a Change of
Control, then on the effective date of such Change of Control it will be deemed
to constitute a Double Trigger Event.

          In addition, if there is a Double Trigger Event, then the time during
which you may exercise your Option Shares will be extended to a date which is
twenty-four (24) months following the date of such Double Trigger Event.

          If a Change of Control occurs before all of the Option Shares have
been granted, the surviving corporation (or purchaser of substantially all of
the assets of the Company) will grant the remainder of the Option Shares
immediately, and will adjust the vesting of such Option Shares consistent with
this letter.  The number of Option Shares to be granted hereunder by the
surviving corporation will be adjusted consistent with the consideration paid to
holders of the Company’s common shares by the acquiring entity.

Confidential Information

          Given the high value of information in this market, it is essential
that during your employment and at any time thereafter you do not disclose any
confidential information relating to the Company’s operations except as may be
necessary for the proper performance of your duties.  By signing this letter,
you confirm that the Employment, Confidential Information and Arbitration
Agreement between you and the Company remains in full force and effect.

Other

          The Company, at its own expense, agrees to defend you and hold you
harmless against any action brought against you or the Company relating to your
employment with the Company, pursuant to the terms of that certain
Indemnification Agreement between you and the Company, which agreement remains
in full force and effect.

          You are required to observe at all times all LookSmart policies and
procedures (including, but not limited to, those provided to you before your
starting date).  In accordance with LookSmart’s philosophy, these policies and
procedures are formulated for the efficient and fair administration of
employment matters and may be varied from time to time.

          Except as otherwise expressly stated herein, this agreement supercedes
any prior agreement (whether written or oral) between you and the Company
related to your employment, although it will not supercede the Company’s
obligation to provide you with (i) a housing allowance of up to US$2800 per
month through December 31, 2002; (ii) relocation benefits from Sydney, Australia
to San Francisco, California consistent with the Company’s relocation
guidelines; and (iii) reimbursement for the preparation of your United States
and Australian tax returns for the tax year 2001 and tax equalization for such
year.

          In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes,
including but not limited to, claims of harassment, discrimination and wrongful
termination, shall be settled by arbitration in






--------------------------------------------------------------------------------

Mr. Jason Kellerman
September 24, 2002
Page 5

accordance with the terms of the separate Employment, Confidential Information
and Arbitration Agreement between you and the Company, which agreement remains
in full force and effect.

          Thank you for agreeing to take on this critical role for the Company.

          In order to make this a valid agreement, we ask that you complete the
following acknowledgment, initial each page of this letter and return it to me. 
If you require clarification of any matter, please feel free to contact me.

Sincerely,

/s/ EVAN THORNLEY

--------------------------------------------------------------------------------

Evan Thornley
Chairman of the Board

 

 

 

 

 

 

Accepted and agreed to by:

/s/ JASON KELLERMAN

Date: ___________

--------------------------------------------------------------------------------

Jason Kellerman